DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 23 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant argues paragraph 45 of the present application provides support for the features of claim 23.  However, there is no disclosure that the intermediate surfaces are convex.  The intermediate surfaces are disclosed as curved, but there is no disclosure that the intermediate surfaces are convex.  Additionally, it is the distinct external surfaces that are disclosed as being convex (see original claim 9).  There is no disclosure of a combination of surfaces where the intermediate surfaces are convex while the distinct external surfaces are not convex.        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, and 16-19 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2008/0177318 (Veldman) in view of U.S. Patent Application Publication No. 2014/0350602 (Seme).
Regarding claim 1, Veldman discloses a stabilization device (48) for bones or vertebrae comprising: a rod (54) having a rod axis and comprising a rod portion with a plurality of distinct external surfaces (64) that extend parallel to the rod axis, such that for a cross-section of the rod portion taken in a plane perpendicular to the rod axis, the distinct external surfaces extend circumferentially around the rod axis and are arranged at respective angles relative to one another (see Figs. 1-3, e.g.); and a bone anchoring device (52) comprising a receiving part (62/120) having a channel (108) for receiving the rod portion and a contact surface (126) for supporting the rod portion, and a fixation member (98) comprising a contact surface (124) for fixing the rod in the channel; wherein when the rod portion is fixed in the channel with the fixation member, the contact surfaces of the receiving part and the fixation member together comprise surface portions that are shaped to correspond to at least three of the distinct external surfaces (see Fig. 3; see also paragraphs [0039] and [0041], odd number of planar sidewalls envisioned and more or less than six flat external surfaces envisioned), such 
Veldman discloses the distinct external surfaces separated from one another by respective intermediate surfaces (angled corners between adjacent sides 64, see Fig. 3, e.g.).  Veldman fails to disclose the intermediate surfaces being curved in a circumferential direction.  However, Seme discloses stabilization system (10) including an angular rod (82) wherein corners (116) of the angular rod are curved in a circumferential direction (rounded in shape) to help prevent binding of the angular rod and another part of the stabilization system (see paragraph [0082]).  Thus, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the corners of the angular rod of Veldman to be curved as suggested by Seme in order to prevent binding of the angular rod inserted inside the 
Regarding claim 2, Veldman discloses wherein the rod portion comprises at least five distinct external surfaces (64a-64f, see Fig. 3; see also paragraph [0041]).
Regarding claim 3, Veldman discloses wherein the rod portion comprises an odd number of distinct external surfaces (see paragraphs [0038] and [0039], e.g.).
Regarding claim 4, Veldman discloses wherein each of the distinct external surfaces extends along a respective plane (64), and wherein none of the planes of the distinct external surfaces are parallel with one another (when the rod is a regular polygon have an odd number of sides, such as a pentagon, heptagon, nonagon, etc., e.g.; see paragraphs [0038]-[0041]).
Regarding claim 5, Veldman discloses wherein the distinct external surfaces are arranged in a rotationally symmetrical manner around the rod axis (see Fig. 3 and paragraph [0025]).  Alternatively, as noted above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the rod be a regular polygon, which is rotationally symmetrical, as such a shape fulfills the function of the rod which is to be positionable in one of a number of discrete orientations (see paragraph [0041]).
Regarding claim 6, Veldman discloses wherein two of the at least three distinct external surfaces (64) of the rod portion are directly adjacent to one another in the circumferential direction (see Fig. 3 and paragraphs [0038] and [0039], e.g.).
claim 7, Veldman discloses wherein a maximum outer width of the rod portion is smaller than an inner width of the channel of the receiving part (see paragraph [0060]).
Regarding claim 8, Veldman discloses wherein the distinct external surfaces (64) of the rod portion are flat (see Figs. 1-3 and paragraph [0037], e.g.).
Regarding claim 10, Veldman discloses wherein two of the distinct external surfaces (64) that are directly adjacent to one another in a circumferential direction form an obtuse angle with each other (when the rod is a polygon having five or more sides; see Figs. 3 and paragraphs [0038]-[0041]).
Regarding claim 12, Veldman discloses wherein the contact surface of the receiving part comprises two surface portions that form an angle with one another (V-shaped groove, see paragraphs [0038] and [0039]), and wherein the contact surface of the fixation member comprises a single surface portion (see paragraphs [0038], [0039], and Fig. 3).
Regarding claim 16, Veldman discloses wherein the contact surface (126) of the receiving part is provided at a bottom of the channel (108) (see Figs. 1-3).
Regarding claim 17, Veldman discloses wherein the bone anchoring device further comprises a locking ring (120) configured to compress a head receiving portion of the receiving part (capable of compressing a head receiving portion inserted inside the locking ring), and wherein the contact surface (126) of the receiving part is provided on the locking ring.
Regarding claim 18, Veldman discloses wherein the distinct external surfaces (64) are formed on substantially the entire rod (see paragraph [0025] and Figs. 1-3).
claim 19, Veldman wherein a cross-section of the contact surface of the receiving part is substantially V-shaped (V-shaped groove, see paragraphs [0038] and [0039]).  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2011/0276098 (Biedermann) in view of Veldman.
Regarding claim 21, Biedermann discloses a stabilization device for bones or vertebrae comprising: a rod (6) having a rod axis (longitudinal axis of rod 6); a bone anchoring device (1/5/7/8) comprising a receiving part (5) having a channel (12) for receiving the rod portion, a fixation member (7) comprising a contact surface (bottom of member 7) for fixing the rod in the channel (see Fig. 17), and a locking ring (8) positionable around the receiving part, the locking ring having an upper side (85), a contact surface (one of projections 86) at the upper side for supporting the rod portion, and first and second upstanding sections (one of projections 83 and the other of the projections 86) at the upper side positionable away from the channel (projections are able to positioned away from the channel via removal of the locking ring; additionally, the projections are positioned laterally away or below the channel during final locking of the head 3 when the locking ring is in the third position, see paragraphs [0058] and [0090]), wherein the first upstanding section (83) extends away from the upper side by a greater distance than the second upstanding section (86) extends away from the upper side (see Figs. 1-7).  
Biedermann fails to disclose the rod comprising a rod portion with a plurality of distinct external surfaces that extend parallel to the rod axis, such that in a  bones or vertebrae comprising: a rod (54) having a rod axis and comprising a rod portion with a plurality of distinct external surfaces (64) that extend parallel to the rod axis, such that in a plane perpendicular to the rod axis, a resulting cross-section of the rod portion has an odd number of distinct external surfaces arranged in a rotationally symmetrical manner around the rod axis (odd number of surfaces 64; see paragraphs [0038]-[0041] and Figs. 1-3, e.g.); a bone anchoring device (52) comprising a receiving part (62/120) having a channel (108) for receiving the rod portion and a contact surface (126) for supporting the rod portion, and a fixation member (98) comprising a contact surface (124) for fixing the rod in the channel; wherein when the rod portion is fixed in the channel with the fixation member, the contact surfaces of the receiving part and the fixation member together comprise surface portions that are shaped to correspond to at least three of the plurality of distinct external surfaces (see Fig. 3; see also paragraphs [0039] and [0041], odd number of planar sidewalls envisioned and more or less than six flat external surfaces envisioned), such that the rod portion is clamped along the at least three distinct external surfaces (when the rod has an odd number of planar sidewalls, such as seven or nine planar sidewalls, 
Regarding claim 22, Veldman suggests wherein the resulting cross-section of the rod portion comprises at least five distinct external surfaces (see Figs. 1 -3 and paragraphs [0038]-[0041]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the rod to have a plurality of distinct external surfaces received by the receiving part and fixation member as suggested by Veldman in order to facilitate positioning the rod in a desired orientation to achieve optimal or preferred performance characteristics of the spinal rod (see Veldman, paragraphs [0002]-[0004] and [0041]). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the rod such that it is a regular polygon with more than 4 sides and an odd number of sides (such as a pentagon, heptagon, or nonagon, etc.), as Veldman suggests that the rod can have more or less than six distinct planar sides 64 and can also have an odd number of planar sides 64 (see paragraphs [0039] and [0041]), and such regular polygon shapes fulfill the function of the rod which is to be positionable in one of a number of discrete orientations (see paragraph [0041]).
Response to Arguments
Applicant's arguments filed October 27, 2020 with regard to claims 1-8, 10, 12, and 16-19 have been fully considered but they are not persuasive. 

On page 9 of the Remarks, Applicant argues Seme only suggests using curved intermediate surfaces on a passage for receiving the rod.  The examiner’s position is that the teaching from Seme of rounded corners preventing binding of a rod is applicable whether the rod is a hollow rod receiving an object (as in Seme) or whether the rod is a solid rod being received by an object (as in the claims).  Whether the passage or the rod has rounded corners to prevent binding is a mere reversal of parts, as the result will be the same.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Applicant's arguments with regard to claims 21-23 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose bone anchoring devices with locking rings attachable to receiving parts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773